Our Assistant Attorney General contends that in considering the language of Section 1, Chapter 8, Acts of the Fourth Called Session of the Thirty-fifth Legislature, commonly called the "Disloyalty Act," the last word, "or," in said section, should be read "and," and that the word "if," in the fourth line from the end of said section, should be read "when," or "in case that." We see no objection to such construction, and agree thereto.
Said section is set out at length in the original opinion, and will not be here reproduced.
For the sake of brevity, we will use the expression, "forbidden language," in this opinion on rehearing, as comprehending all language used in the presence and hearing of another person in time of war, *Page 125 
which language is disloyal to the United States, etc., or abusive in character, and calculated to bring into disrepute the United States, etc., and is of such nature as is reasonably calculated to provoke a breach of the peace in case that it be used in the presence and hearing of a citizen of the United States. In other words, we will use the expression, "forbidden language," as containing all the elements of the offense prohibited by said section.
Examining our former opinion, we observe the following statement:
"The phase of the statute which denounces as a felony the use of the language described in the Act in the presence of a citizen of the United States, in a manner reasonably calculated to provoke a breach of the peace, conflicts with no federal law nor constitutional guarantee, but observes recognized limitations on the right of free speech."
It will thus be seen that it was assumed in said opinion that the language denounced by the Act in question, must be of such kind as is reasonably calculated to provoke a breach of the peace and also language uttered in the presence and hearing of a citizen of the United States; and it was with that in mind that the opinion was written. In this motion for rehearing, however, relator stresses the fact that one of his main contentions was that the language of said section is such that its necessary purpose is the punishment of the use of disloyal language, when uttered in time of war, and not the prevention of breaches of peace, and that the scope of said section is such as to punish the user of forbidden language, when uttered in the presence of another person, irrespective of whether said other person be a citizen of our country, or otherwise.
Keeping this contention before us, we have carefully reviewed the entire matter.
The original opinion justifies and upholds the statute involved, only upon the hypothesis that it requires that the forbidden language be used in the presence and hearing of a citizen of the United States, in which case, such language being reasonably calculated to provoke a breach of the peace, the State's exercise of its police power in preventing breaches of the peace, fairly embraces the passage of a statute of this kind. It seems to be conceded in the opinion, that if the provisions of said section 1, of the Disloyalty Act, are such as that a prosecution will lie when the forbidden language is used in the presence and hearing of some person other than a citizen of the United States, the necessary object of the statute would then seem to be, not to prevent breaches of the peace, but to prevent the use of disloyal language in time of war, and that in such case the statute could not be upheld. The prohibition of the use of disloyal language per se as a war measure, is admittedly the subject of federal legislation, and not within the purview of the regulatory power of the States.
If the prohibitions of the statute in question can be violated by the use of the forbidden language at any other time or place than in *Page 126 
the presence and hearing of a citizen of the United States, such statute would be violative of the provisions of Section 8, of our Bill of Rights, which guarantees liberty of speech, and of the press, and the right to show the truth of any alleged statement or publication, as justification.
The State would not have the power to interdict the use of the forbidden language except in the exercise of the police power, but in the exercise of that power it could forbid the uttering of the disloyal language in the presence of any person, whether a citizen of the United States or not, provided only, that it was done in that State of Texas under circumstances reasonably calculated to provoke a breach of the peace. On the present hearing, we are convinced that giving the language used in the statute its true meaning it could not be held to denounce a breach of the peace, but that its purport is to denounce as a felony the use of the disloyal language described. It cannot make the use of the language per se a felony, for the reason stated in the original opinion that every person may speak the truth with good motives with reference to the officers, agencies, and policies of the government. The State may circumscribe the circumstances under which these utterances may be made, but it cannot prohibit them without offending against the provision of the Bill of Rights declaring:
"Every person shall be at liberty to speak, write, or publish his opinion on any subject, being responsible for the abuse of that privilege, and no law shall ever be passed curtailing the liberty of speech."
Let us scrutinize said section, using so much of same as is necessary to make plain the point involved, and we see that it requires that the accused use the forbidden language in time of war, as stated in the opening clause of said section, "in the presence and hearing of another person;" — that said language must be disloyal to the United States, or abusive in character, and calculated to bring the United States into disrepute; and that said language be of such nature as to be reasonably calculated to provoke a breach of the peace (in case that) same be said in the presence and hearing of a citizen of the United States, in which case such person shall be guilty of a felony, etc.
Again, if we may be permitted to transpose the phrases of the above, it would appear as follows: "If any person in time of war, in the presence and hearing of another person . . . use any language . . . which language . . . is of such nature as that in case it is said in the presence and hearing of a citizen of the United States, it is reasonably calculated to provoke a breach of the peace, such person shall be guilty of a felony," etc. It seems too clear for discussion further, that the gravamen of the offense thus created, is the use of language of such nature as that in case it is uttered in the presence of a citizen of our country it would likely cause a breach of the peace, and that the terms of said section are so framed as to *Page 127 
penalize one who utters language of such nature, whether or not same be used under circumstances, or in such presence, as to make same reasonably provocative of a breach of the peace.
We believe that the reasoning of the original opinion is correct, and that its holding would have been different if the language of said section had been construed or analyzed; and also believing that said Section is violative of Section 8, of our Bill of Rights, and, therefore, unconstitutional, the judgment of dismissal heretofore entered is set aside, and it is now ordered that the relator be discharged.
Relator discharged.